Citation Nr: 1011501	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-18 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
left shoulder rotator cuff.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PSD) and dysthymic disorder.  

3.  Entitlement to non-service connected pension.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel






INTRODUCTION

The Veteran served on active duty from September 1989 to 
August 1997.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  

This case has previously come before the Board.  In August 
2008, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  A chronic disability of the left shoulder rotator cuff 
was not manifested in service and is not attributable to 
service.  

2.  Dysthymic disorder is attributable to service.  

3.  The Veteran has been engaging in substantially gainful 
employment, other than during periods of incarceration and/or 
residency in a substance abuse treatment program, during the 
entire appeal period.  


CONCLUSIONS OF LAW

1.  A chronic disability of the left shoulder rotator cuff 
was not incurred or aggravated in active service.  38 
U.S.C.A. §§ 1110, 1131 (West. 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

2.  Dysthymic disorder was incurred in active service.  38 
U.S.C.A. §§ 1110 (West. 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

3.  The criteria for a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(2), 
3.340, 3.342, 4.15, 4.16, 4.17 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The 
September 2005 and June 2007 letters told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examination in June 2007, July 2007, February 2009, and March 
2009.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 



2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that "the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. §§ 3.303, 3.304 (2009).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2009).

Service connection for PSD requires medical evidence of a 
current diagnosis of PSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

I.  Left Shoulder

Initially, the Board notes that there has been substantial 
compliance with the Board's August 2008 remand.  The Veteran 
was afforded a VA examination in March 2009.  The evidence is 
adequate for the Board to proceed to a determination.  

The Board notes that there has been no assertion of combat in 
regard to a disorder of the left shoulder rotator cuff.  
Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2009) are not for application in this determination.  

The Veteran asserts that a disorder of the left shoulder 
rotator cuff is related to service.  Having reviewed the 
record, the Board finds that service connection is not 
warranted.  

The Board notes that service treatment records reflect 
complaints in regard to the left shoulder, and in January 
1994, the assessment was rotator cuff tear/strain.  In 
addition, post service records reflect that in February 2000, 
the Veteran underwent Bankart repair for anterior left 
shoulder instability.  

On VA examination in March 2009, the examiner concluded that 
the Veteran's left shoulder with inferior and anterior 
subluxation of the humerus was likely a result of a post-
service dirt bike accident in 1998, as documented in a July 
1999 private report.  The March 2009 VA examiner noted that 
while service treatment records noted a history of an 8-foot 
fall from a wall with an injury to the left arm, no shoulder 
complaints were noted and the assessment was probable 
contusion of the left elbow.  In addition, the examiner noted 
that while left rotator cuff tear/strain was assessed in 
association with wrestling in January 1994, and while 
complaints of pain were noted in the left ribcage and left 
shoulder in December 1995 after having been "jumped," 
shoulder examination was normal, and the assessment was soft 
tissue trauma.  In reaching the conclusion that the a 
disorder of the left shoulder rotator cuff is likely 
attributable to post-service injury, the examiner noted that 
the June 1997 separation examination showed that the upper 
extremities were normal and that the Veteran denied swollen 
or painful joints and denied a painful or trick shoulder.  

The Board notes that a determination as to whether disability 
is related to service requires competent evidence.  The 
Veteran is competent to report his symptoms and treatment.  
As a layman, however, his opinion alone is not sufficient 
upon which to base a determination as to a relationship 
between service and current disability.  Rather, the Board 
must weigh and assess the competence and credibility of all 
of the evidence of record, to include the opinions to the 
contrary.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  The Court 
has specifically indicated that lay evidence may establish 
the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 
(2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

In this case, the Board has accorded more probative value to 
the competent VA opinion.  The examiner reviewed service 
treatment records and post-service records, provided a 
rationale for the opinion based on objective findings and 
reliable principles, and the opinion is consistent with the 
record, to include the contemporaneous separation examination 
report and post-service VA treatment records.  

The preponderance of the evidence is against the claim of 
entitlement to service connection for a disorder of the left 
shoulder rotator cuff.  Consequently, the benefits sought on 
appeal are denied.  

II.  Acquired Psychiatric Disorder

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is herein being granted.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.

The Veteran is seeking service connection for an acquired 
psychiatric disorder, to include PSD and dysthymic disorder.  
Having reviewed the evidence, the Board concludes that a 
finding in favor of service connection is supportable.

Private records, dated from August 2003 to November 2003, 
reflect diagnoses of anxious depression, recovering 
alcoholic, and probable manic depression syndrome, In October 
2005, the Veteran asserted that his depression was related to 
service, and specifically, to having witnessed a helicopter 
with a crew of four crash into the ocean with no survivors, 
and a February 2009 AOJ Memorandum reflects that the 
Veteran's in-service stressor has been corroborated.  The 
Board notes that while the February 2009 VA examiner reported 
that the Veteran did not meet the DSM-IV criteria for PSD, a 
diagnosis of late onset dysthymic disorder was entered and 
the examiner stated, in pertinent part, as follows: 

Based upon review of the C-File, 
psychological testing, and 90 minute 
interview, it is my opinion that this 
Veteran does not meet criteria for post-
traumatic stress disorder, depression, or 
anxiety disorder.  The Veteran does meet 
criteria for dysthymic disorder and the 
onset of this condition appears to have 
occurred during his period of Navy 
service, although he was not treated for 
this condition in the Navy.  This 
condition was not reported to Navy medical 
professionals.  Nonetheless, it is my 
opinion that dysthymic disorder at least 
as likely as not developed as a result of 
military service.  

In addition, in a March 2009 addendum, the examiner clarified 
that the Veteran had a diagnosis of dysthymic disorder.  In 
this case, there is competent evidence tending to establish 
that dysthymic disorder was incurred during service.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  

III.  Nonservice-connected Pension

Non-service-connected pension is payable to any veteran who 
served at least 90 days during a period of war who is 
permanently and totally disabled from disability that is not 
the result of his own willful misconduct.  38 U.S.C.A. § 1521 
(West 2002).  A veteran is considered to be permanently and 
totally disabled if he is suffering from a disability or 
combination of disabilities that are sufficient to prevent 
the average person from following a substantially gainful 
occupation, that is reasonably certain to continue throughout 
his life, or if he is in fact unemployable as a result of 
disability or disabilities that are reasonably certain to 
continue throughout his life.  38 U.S.C.A. § 1502 (West 
2002).

Marginal employment shall not be considered substantially 
gainful employment.  Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the United States 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may be found 
to exist if the veteran is working in a protected 
environment, such as a family business or sheltered workshop; 
or as a self-employed person receiving less than half the 
usual remuneration for that work.  38 C.F.R. §§ 4.16(a), 
4.17(a) (2009).

There are several bases on which permanent and total 
disability for pension purposes may be established.  
Permanent and total disability may be determined on the basis 
of the objective "average person" or subjective 
"unemployability" tests, or on an extraschedular basis.  38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a), 4.17.  See also Brown 
v. Derwinski, 2 Vet. App. 444 (1992) (provides an analytical 
framework for application in pension cases). In addition, a 
person is considered to be permanently and totally disabled 
if such person is disabled as determined by the Commissioner 
of Social Security, or if he is a patient in a nursing home 
for long term care.  38 U.S.C.A. § 1502(a)(2); 38 C.F.R. § 
3.3(a)(3)(vi)(B).

A finding of permanent and total disability based solely on 
"objective" criteria requires rating each disability under 
the appropriate Diagnostic Code of the VA Schedule for Rating 
Disabilities, to determine whether the veteran has a combined 
100 percent schedular evaluation for pension purposes.  
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he has a lifetime 
impairment precluding him from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  However, if there is only one 
such disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 4.17, 4.16.  A veteran who is 
considered permanently and totally disabled under these 
criteria is then awarded a 100 percent schedular rating for 
pension purposes.  38 C.F.R. § 4.17.

If a veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted, in an 
exceptional case, on an extra-schedular basis, if the veteran 
is unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  38 
C.F.R. § 3.321(b)(2).

The March 2009 VA examination report reflects that the 
Veteran is 37 years old.  The record is absent any evidence 
that the Commissioner of Social Security has determined the 
Veteran to be disabled and the evidence does not establish 
that the Veteran is a patient in a nursing home for long-term 
care.

The August 2007 rating decision shows the Veteran's 
nonservice-connected disabilities include acid reflux (no 
rating assigned), hypertension (no rating assigned), and a 
disorder of the left shoulder rotator cuff, rated as 0 
percent disabling.  The combined evaluation for pension 
purposes of 30 percent was based solely on an acquired 
psychiatric disorder (depressive disorder).    

In addition, while the June 2007 claim notes that the Veteran 
last worked as a UPS loader in 2004, the July 2007 general VA 
examination report and the February 2009 VA examination 
report note that the Veteran was unemployed due to having 
been incarcerated and/or a resident in a substance abuse 
treatment program since 2004, that he had attended one year 
of college in the field of mechanic, and that he was without 
physical restrictions.  In addition, while the July 2007 VA 
mental disorders examination report notes that it was 
unlikely that the Veteran was employable at that time, given 
his felony conviction, the examiner noted that the Veteran's 
drinking behavior did not entitle him to a presumption that 
he was totally unemployable.  Significantly, the March 2009 
VA examination report reflects the Veteran's report that he 
was employed by the railroad as a conductor, and the examiner 
noted that the Veteran was able to work even despite left 
shoulder pain.  

The AOJ denied the Veteran's request for nonservice-connected 
pension noting that the Veteran was gainfully employed.  The 
competent evidence does not establish that the Veteran's 
employment is marginal.  

The Veteran has not submitted competent evidence showing that 
he is currently unable to secure and follow a substantially 
gainful occupation by reason of disability.  Rather, the 
evidence, to include the Veteran's statements, establish that 
he is gainfully employed and has been since the filing of the 
claim for pension benefits through the duration of his 
appeal, other than when he has been incarcerated and/or a 
resident in a substance abuse treatment program.  The Board, 
therefore, finds that the Veteran is not permanently and 
totally disabled due to nonservice-connected disability.  38 
C.F.R. §§ 4.17, 4.18.


ORDER

Service connection for a disorder of the left shoulder 
rotator cuff is denied.  

Service connection for dysthymic disorder is granted.  

Nonservice-connected pension is denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


